     Case 2:05-cr-00373-KJD-LRL Document 169 Filed 12/04/20 Page 1 of 2



 1
 2
 3
 4                               UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6                                                  ***
 7   UNITED STATES OF AMERICA,                             Case No. 2:05-cr-00373-KJD-LRL
 8                                            Plaintiff,                     ORDER
 9           v.
10   EMMA DAVIS,
11                                         Defendant.
12           Presently before the Court is Defendant’s Motion to Clarify the Amount and Current
13   Status of Restitution (#167). The Government filed a Response (#168). The Government has
14   clarified what monies Defendant owes based on her criminal judgment. However, Defendant also
15   seeks a declaration from the court “[b]ased upon the totality of the circumstances” that
16   Defendant should not owe any money in restitution and has no obligation to pay further
17   restitution.
18           However, Defendant’s position is an oversimplification of the facts. Defendant was
19   ordered on June 27, 2007 (#142) to pay immediately restitution in the amount of $11,609.87, a
20   $5,000.00 fine, and a $300.00 mandatory penalty assessment. Interest began to accrue on the
21   judgement fifteen days following the date of the judgment. To her credit, Defendant has paid
22   $13,048.79. The unopposed response of the Government clearly demonstrates that Defendant has
23   paid off the principal balance of the restitution and the mandatory penalty assessment. However,
24   Defendant still owes $3,994.41 in restitution interest, $5,000.00 fine principal, and $3,140.07 in
25   fine interest. To the extent that Defendant seeks to modify or vacate her remaining obligations,
26   the Court finds that she has not met her burden of establishing a material change in her economic
27   circumstances. See 18 U.S.C. § 3664(k). In fact, she has not provided the Court with any of the
28   detailed financial information that would be required to support such a motion.
     Case 2:05-cr-00373-KJD-LRL Document 169 Filed 12/04/20 Page 2 of 2



 1          Accordingly, IT IS HEREBY ORDERED Defendant’s Motion to Clarify the Amount and
 2   Current Status of Restitution (#167) is DENIED.
 3          DATED this 4th day of December 2020.
 4
                                                         ______________________________
 5
                                                              The Honorable Kent J. Dawson
 6                                                               United States District Judge

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                 -2-
